          Case 5:17-cv-07305-EJD Document 266 Filed 06/04/20 Page 1 of 4



1    Todd K. Boyer, State Bar No. 203132
     todd.boyer@bakermckenzie.com
2    BAKER & McKENZIE LLP
     600 Hansen Way
3    Palo Alto, CA 94304
     Telephone: +1 650 856 2400
4    Facsimile: +1 650 856 9299
5    Caroline A. Pham, State Bar No. 305080
     caroline.pham@bakermckenzie.com
6    BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
7    San Francisco, CA 94111
     Telephone: +1 415 576 3078
8    Facsimile: +1 415 576 3099
9    Attorney for Defendant
     APPLE INC.
10

11   Raja Kannan, Pro Se Plaintiff
     2443 Fillmore St #380-4406
12   San Francisco, CA 94115
     Telephone : 408-598-2595
13   E-mail: raja.kannan@gmail.com
14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
     RAJA KANNAN,                                    Case No. 5:17-cv-07305-EJD (VKD)
17
                   Plaintiff,                        PLAINTIFF STATEMENT RE
18                                                   DEFENDANT APPLE INC.’S
            v.                                       STATEMENT RE COMPLIANCE PER
19                                                   DKT. 262 (DKT.265)
     APPLE INC.,
20
                   Defendant.                        Complaint Filed:   December 26, 2017
21                                                   FAC Filed:         May 10, 2018
                                                     SAC Filed:         October 19, 2018
22

23

24

25

26

27

28
                                                 1                   Case No 5:17-cv-07305-EJD
      Plaintiff Statement RE DEFENDANT APPLE INC.’S STATEMENT RE COMPLIANCE PER DKT. 262
                                              (Dkt.265)
          Case 5:17-cv-07305-EJD Document 266 Filed 06/04/20 Page 2 of 4



1            Plaintiff Raja Kannan (“Plaintiff”) hereby submit a statement regarding Defendant

2    (“Apple”), Inc’s Statement Re Compliance Per DKT. 262 (Dkt. 265) as the Defendant is using the

3    statement approach to bring additional matters to the Court’s attention depriving Plaintiff to provide

4    his position and contention on these matters. The Court shouldn’t entertain such matters and

5    disallow Defendant to file such things in the future.

6

7            A.      Defendant’s Request To Extend The Deadline Should Be Denied.
8            The Defendant is purposely engaged in delaying tactic on producing the documents related to

9    confidential employee specific information with an intent to prevent the Plaintiff filing any

10   objections to the Order (Dkt.262) per Rule 72 if the need arises. The malicious selection of June 10

11   deadline is to deprive Plaintiff the opportunity to review the disclosed documents and file objections

12   if needed as the deadline to file any objection will expire at the 14th day from the order issuance date

13   Rule 72(2). Defendant had 8 days to disclose since the Order (Dkt.262) but still failed to produce

14   and the last hour request to extend the deadline is simply a malicious intent and a lame reason that

15   the Court should not allow this gamesmanship. Also, Defendant intent is to continue to drag

16   disclosure of documents until they are ready to file the dispositive motion and disclosing it on the

17   same day along with the dispositive motion depriving Plaintiff of sufficient time to review these

18   documents for disputes/issues and then also filing the opposition to those motions.

19

20           B.      Expert Reports Were Not Produced As Per Court Order.
21           As per the Order (Dkt.262) The Court directed Apple to review the parties’ expert reports, in

22   view of the rulings in this order and the Court’s prior orders, to ensure that Apple’s redactions are limited

23   to confidential, employee-specific compensation or personnel information. Apple made namesake

24   redactions and still masked critical portion of the expert report like the total damages amount which has

25   nothing to do with confidential employee specific information as shown below:

26

27           A) Redaction not showing the actual damages:

28                                                       2                          Case No 5:17-cv-07305-EJD
         Plaintiff Statement RE DEFENDANT APPLE INC.’S STATEMENT RE COMPLIANCE PER DKT. 262
                                                                                   (Dkt.265)
          Case 5:17-cv-07305-EJD Document 266 Filed 06/04/20 Page 3 of 4



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16             B) Namesake Redaction which they did to shows the names compared to one disclosed
17   before:
18

19

20
21

22

23

24

25

26

27

28                                                3                     Case No 5:17-cv-07305-EJD
         Plaintiff Statement RE DEFENDANT APPLE INC.’S STATEMENT RE COMPLIANCE PER DKT. 262
                                                                                   (Dkt.265)
          Case 5:17-cv-07305-EJD Document 266 Filed 06/04/20 Page 4 of 4



1

2

3           Defendant is also misstating the facts that the expert had withdrawn, instead he was intimidated

4    by Defendant Counsel’s misconduct and was forced to withdraw. A detailed motion (Dkt.258) is filed

5    and a hearing is awaited on July, 2,, 2020 which then doesn’t preclude from Defendant disclosing the

6    expert report based on the previous Order (Dkt.262).

7

8

9

10   Dated: June 5, 2020
11

12                                                        By: /s/Raja Kannan
                                                             RAJA KANNAN
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28                                                    4                        Case No 5:17-cv-07305-EJD
         Plaintiff Statement RE DEFENDANT APPLE INC.’S STATEMENT RE COMPLIANCE PER DKT. 262
                                                                                   (Dkt.265)
